Citation Nr: 0316200	
Decision Date: 07/16/03    Archive Date: 07/22/03

DOCKET NO.  98-07 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina




THE ISSUES

1.  Entitlement to service connection for the claimed 
postoperative residuals of radiculopathy of the cervical 
spine at C5-6.  

2.  The propriety of the initial rating assigned for the 
service-connected residuals of a fracture of the right 5th 
metacarpal, currently evaluated as noncompensably disabling.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

L. Cryan, Counsel



INTRODUCTION

The veteran had active service from May 1965 to July 1967.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 1997 rating decision by the RO.  

The Board remanded the case to the RO in September 1999 and 
December 2000 for additional development of the record.  



REMAND

In a rating decision in August 1997, the RO granted service 
connection for residuals of a fracture to the right 5th 
metacarpal and assigned a noncompensable rating.  The RO also 
denied his claim of service connection for C5/6 
radiculopathy, post-operative x 2.  

In support of his claim of service connection, the veteran 
asserts that, while stationed at Guantanamo Bay, Cuba, an 
officer struck him over the head with the barrel of his 
rifle.  The veteran reports that several doctors have told 
him that this type of injury could have certainly caused his 
cervical spine disorder.  

The case was remanded to the RO in September 1999.  However, 
the veteran subsequently did not report to a scheduled 
examination or respond to letters requesting additional 
treatment records.  

In November 2000 correspondence from the veteran, it appeared 
that his address had changed to that of a correctional 
facility.  

In December 2000, in order to afford the veteran a full and 
fair opportunity to support his claims, the Board remanded 
the case so that the RO could contact the veteran and provide 
him with the opportunity to identify and/or submit any 
records that would tend to support his claims.  In addition, 
the Board requested that the veteran be afforded a VA 
examination.  

Additional treatment records were obtained, but they did not 
serve to support the veteran's assertions that his cervical 
spine disability was due to an injury in service or otherwise 
to address the current severity of any right 5th metacarpal 
residual disability.  In fact, it is not clear that the 
veteran is claiming that he has residual disability due to 
the fracture in service.  

In a June 2002 Report of Contact, the RO noted that the 
prison officials could not bring the veteran for the 
examination due to shortages of personnel and money.  

The Board once again notes that there had been a significant 
change in the law during the pendency of this appeal with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order) 
(holding that VA cannot assist in the development of a claim 
that is not well grounded).  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107.  

The regulations implementing the VCAA are now published at 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (which have 
since been codified at 38 C.F.R. § § 3.102, 3.156(a), 3.159 
and 3.326).  Except as specifically noted, the new 
regulations are effective on November 9, 2000.  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the 
United States Court of Appeals for Veterans Claims (Court), 
interpreted the VCAA to require that the VA has a duty to 
notify the veteran as to the law and regulations governing 
his appeal, to provide notice as to the type of evidence 
necessary to substantiate the claims, to provide notice of 
the veteran's responsibility to provide evidence, and to 
provide notice of the actions taken by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Accordingly, the Board finds that the case must REMANDED to 
the RO for the following action:

1.  The RO should take appropriate steps 
to contact the veteran in order to have 
him provide copies of additional records 
of treatment for his claimed cervical 
spine disability and the service-
connected right 5th metacarpal fracture 
residuals.  In particular, the veteran 
should instructed to submit all medical 
evidence that tends to support his 
assertions that his current cervical 
spine disability is due to a disease or 
injury that was incurred in service.  The 
veteran also should be asked to provide a 
statement regarding the nature and 
severity of his service-connected 
residual right 5th metacarpal fracture 
disability, if any.  He should be 
instructed to provide copies any clinical 
records that would serve to confirm the 
extent of any claimed right 5th finger 
disability, including any functional loss 
due to pain.  

2.  Following completion of action 
requested hereinabove, the RO must 
undertake to review the veteran's claims.  
The RO in this regard must ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000 is completed.  If any benefit 
sought on appeal remains denied, then the 
veteran and his representative should be 
provided with a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  



